Exhibit 10.1

 

 

 

STANDSTILL AGREEMENT

BY AND AMONG

MSG ENTERTAINMENT SPINCO, INC.

(TO BE RENAMED MADISON SQUARE GARDEN ENTERTAINMENT CORP.)

AND

THE DOLAN FAMILY GROUP

 

 

 



--------------------------------------------------------------------------------

STANDSTILL AGREEMENT

Standstill Agreement (this “Agreement”), dated as of April 3, 2020, by and among
MSG Entertainment Spinco, Inc. (to be renamed Madison Square Garden
Entertainment Corp.), a Delaware corporation (the “Company”), each of the
members of the Dolan Family Group listed on Schedule I to this Agreement (the
“Dolan Family Parties”) and, as and to the extent provided herein, their
transferees, successors and assigns.

WITNESSETH:

WHEREAS, as of the date of this Agreement, the Dolan Family Parties own all of
the outstanding shares of Class B Common Stock of The Madison Square Garden
Company, par value $.01 per share (“MSG Class B Common Stock”), and also own
shares of Class A Common Stock of The Madison Square Garden Company, par value
$.01 per share (“MSG Class A Common Stock”);

WHEREAS, The Madison Square Garden Company intends to distribute (the
“Distribution”) to the holders of MSG Class A Common Stock all of the
outstanding shares of the Company’s Class A Common Stock, $.01 par value (the
“Class A Common Stock”), and to the holders of MSG Class B Common Stock all of
the outstanding shares of the Company’s Class B Common Stock, $.01 par value
(the “Class B Common Stock” and, together with the Class A Common Stock, the
“Common Stock”); and

WHEREAS, the Company and the Dolan Family Parties wish to provide for certain
restrictions that will be applicable to the Dolan Family Parties following the
Distribution, all as provided herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereby agree as follows:

 

  1.

Standstill Agreement.

During the 12-month period beginning on the date the Distribution is consummated
(the “Distribution Date”), the Dolan Family Parties shall obtain the prior
approval of a majority of the Company’s Independent Directors prior to acquiring
Common Stock of the Company through a tender offer that results in members of
the Dolan Family Group beneficially owning more than 50% of the total number of
outstanding shares of Common Stock of the Company. For purposes of this
Standstill Agreement, the term “Independent Directors” means the directors of
the Company who have been determined by the Company’s Board of Directors to be
independent directors for purposes of the New York Stock Exchange corporate
governance standards.

 

  2.

Transfers and Related Matters.

(a) Transfers. Each Dolan Family Party agrees that if at any time or from time
to time prior to the first anniversary of the Distribution Date it desires to
sell, transfer or otherwise dispose of, directly or indirectly (including any
transfer of equity or beneficial interests in an entity that is a Dolan Family
Party or any other entity to which shares of Class B Common Stock may have been
transferred, directly or indirectly) (a “Transfer”), any or all of its shares of
Class B Common Stock to any Dolan Person (as defined below) who is not a Dolan
Family Party, such Dolan Family Party shall, prior to the consummation of such
Transfer, cause the transferee to execute a joinder agreement in the form
attached hereto as Exhibit A (a “Joinder”), pursuant to which such transferee
shall agree to be bound by the

 

2



--------------------------------------------------------------------------------

provisions of this Standstill Agreement as a Dolan Family Party. In addition, if
prior to the first anniversary of the Distribution Date, any person becomes a
member of the Dolan Family Group, the Dolan Family Parties shall cause such
person to execute a Joinder. “Dolan Person” means any individual who is a member
of the “immediate family” (as defined in Rule 16a-1(e) under the Securities
Exchange Act of 1934, as amended) of a Dolan Family Party; an entity that
controls, is controlled by, or is under common control with, a Dolan Family
Party; or a trust or estate in which a Dolan Family Party has an interest
(including as a trustee or beneficiary).

(b) Legends. The Company may, at its election, require that any certificate
representing shares of Class B Common Stock that are covered by this Standstill
Agreement and that are issued prior to the first anniversary of the Distribution
Date shall have endorsed thereon a legend which shall read substantially as
follows:

“The shares represented by this certificate are held subject to the terms of a
certain Standstill Agreement, dated April 3, 2020, by and among Madison Square
Garden Entertainment Corp. and the Dolan Family Group, as amended from time to
time, a copy of which is on file with the Secretary of Madison Square Garden
Entertainment Corp., and such shares may not be sold, transferred or otherwise
disposed of, directly or indirectly, except in accordance with the terms of such
Standstill Agreement.”

Following the first anniversary of the Distribution Date, any stockholder may
require the Company to remove the foregoing legend from any of such
stockholder’s share certificates promptly after the surrender of any such
certificate for such purpose.

 

3



--------------------------------------------------------------------------------

  3.

Miscellaneous.

(a) Specific Performance. The Company and each Dolan Family Party acknowledge
that it will be impossible to measure in money the damage to a party hereto if
another party fails to comply with any of the obligations imposed by this
Standstill Agreement, that every such obligation herein is material and that, in
the event of any such failure, the non-breaching party will not have an adequate
remedy at law or in damages. Accordingly, each party hereto consents to the
issuance of an injunction or the enforcement of other equitable remedies against
it without bond or other security, to compel performance by such party of all
the terms hereof, and waives any defenses of (i) failure of consideration,
(ii) breach of any other provision of this Agreement and (iii) availability of
relief in damages.

(b) Amendments. This Standstill Agreement may not be amended, modified or
altered except by a writing duly signed by the party against which such
amendment or modification is sought to be enforced and with the consent of a
majority of the Independent Directors.

(c) Successors and Assigns. This Standstill Agreement shall be binding upon and
inure to the benefit of the Company, the Dolan Family Parties and the respective
successors and permitted assigns of the Company and the Dolan Family Parties.
This Standstill Agreement may not be assigned by either the Company or a Dolan
Family Party without the prior written consent of the other party hereto. The
Company shall assign its rights and obligations hereunder (and no consent
thereto shall be required under this Section 3(c)) to any entity that succeeds
to all or substantially all of its assets, by merger or otherwise, including to
any holding company that may be formed to be the parent of the Company, if such
entity becomes the issuer of the securities then owned by the Dolan Family
Parties.

 

4



--------------------------------------------------------------------------------

(d) Termination. This Agreement shall terminate on the first anniversary of the
date hereof, but a termination shall not affect any rights accrued prior to such
termination.

(e) Counterparts. This Standstill Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

(f) Headings. The headings in this Standstill Agreement are for reference
purposes only and shall not constitute a part hereof.

(g) Construction. This Standstill Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York without giving
any effect to principles of conflicts of laws.

(h) Notices. All notices hereunder shall be in writing and shall be deemed to
have been given at the time when mailed by certified mail, addressed to the
address below stated of the party to which notice is given, or to such changed
address as such party may have fixed by notice:

 

5



--------------------------------------------------------------------------------

To the Company:

MSG Entertainment Spinco, Inc. (to be renamed Madison Square Garden
Entertainment Corp.)

Two Pennsylvania Plaza

New York, NY 10121

Attn: General Counsel

Facsimile:

Email:

To a Dolan Family Party:

c/o Brian G. Sweeney

91 Cove Neck Road

Oyster Bay, NY 11771

Facsimile: (516) 992-4790

E-mail: bgsweeney@gmail.com

With copies to (which shall not constitute notice):

Dolan Family Office LLC

340 Crossways Park Drive

Woodbury, New York 11797

Attn: Dennis H. Javer

Facsimile: (516) 226-1188

E-mail: DJaver@dfollc.com

and

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Michael Diz

Facsimile: (212) 521-7936

E-mail: madiz@debevoise.com

provided, however, that any notice of change of address shall be effective only
upon receipt.

(i) Severability. If any provision of this Standstill Agreement or the
application of any provision hereof to any person or circumstance is held
invalid, the remainder of this Standstill Agreement and the application of such
provision to other persons or circumstances shall not be affected unless the
provision held invalid shall substantially impair the benefits of the remaining
portions of this Standstill Agreement.

 

6



--------------------------------------------------------------------------------

(j) Entire Agreement. This Standstill Agreement is intended by the parties as a
final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein. This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.

(k) Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof is validly asserted
as a defense, the successful party shall be entitled to recover reasonable
attorneys’ fees in addition to any other available remedy.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

MSG ENTERTAINMENT SPINCO, INC. (to be renamed Madison Square Garden
Entertainment Corp.) By:   /s/ Andrew Lustgarten Name:   Andrew Lustgarten
Title:   President

 

CHARLES F. DOLAN, individually, and as Trustee of the Charles F. Dolan 2009
Revocable Trust and existing and future Grantor Retained Annuity Trusts for his
benefit

/s/ Charles F. Dolan

Charles F. Dolan HELEN A. DOLAN, individually, and as Trustee of the Helen A.
Dolan 2009 Revocable Trust and existing and future Grantor Retained Annuity
Trusts for her benefit

/s/ Helen A. Dolan

Helen A. Dolan JAMES L. DOLAN, individually

/s/ James L. Dolan

James L. Dolan

[Signature Page to Standstill Agreement]



--------------------------------------------------------------------------------

THOMAS C. DOLAN, individually

/s/ James L. Dolan

Thomas C. Dolan MARIANNE DOLAN WEBER, individually

/s/ Marianne Dolan Weber

Marianne Dolan Weber DEBORAH A. DOLAN-SWEENEY, individually

/s/ Deborah A. Dolan-Sweeney

Deborah A. Dolan-Sweeney KATHLEEN M. DOLAN, individually, and as a Trustee of
the Charles F. Dolan Children Trusts FBO Kathleen M. Dolan, Deborah A.
Dolan-Sweeney, Marianne Dolan Weber, Thomas C. Dolan and James L. Dolan, and as
Trustee of the Ryan Dolan 1989 Trust and the Tara Dolan 1989 Trust

/s/ Kathleen M. Dolan

Kathleen M. Dolan PAUL J. DOLAN, not individually, but as a Trustee of the
Charles F. Dolan Children Trust FBO Kathleen M. Dolan and the Charles F. Dolan
Children Trust FBO James L. Dolan

[Signature Page to Standstill Agreement]

 



--------------------------------------------------------------------------------

/s/ Paul J. Dolan

Paul J. Dolan MATTHEW J. DOLAN, not individually, but as a Trustee of the
Charles F. Dolan Children Trusts FBO Marianne Dolan Weber and the Charles F.
Dolan Children Trust FBO Thomas C. Dolan

/s/ Matthew J. Dolan

Matthew J. Dolan MARY S. DOLAN, not individually, but as a Trustee of the
Charles F. Dolan Children Trust FBO Deborah A. Dolan-Sweeney, the Charles F.
Dolan 2009 Family Trusts, the Charles F. Dolan 2012 Grandchildren Trusts and the
Charles F. Dolan 2012 Descendants Trust

/s/ Mary S. Dolan

Mary S. Dolan CORBY DOLAN LEINAUER, not individually, but as a Trustee of the
Charles F. Dolan 2009 Family Trusts, the Charles F. Dolan 2012 Grandchildren
Trusts and the Charles F. Dolan 2012 Descendants Trust

/s/ Corby Dolan Leinauer

Corby Dolan Leinauer

[Signature Page to Standstill Agreement]

 